IN THE SUPREME COURT OF THE STATE OF NEVADA


                                  MICHAEL LUIS COTA,                                        No. 83951
                                                    Appellant,
                                                vs.
                                  THE STATE OF NEVADA,
                                                    Respondent.

                                  MICHAEL LUIS COTA,                                    s/ No. 83957
                                                    Appellant,
                                                vs.                                           FILED
                                  THE STATE OF NEVADA,
                                                    Respondent.




                                                        ORDER DISMISSING APPEALS

                                               These are pro se appeals from district court orders denying
                                  motion to hold counsel in contempt and directing counsel to resend portions
                                  of case file. Ninth Judicial District Court, Douglas County; Thomas W.
                                  Gregory, Judge.
                                              Because no statute or court rule permits an appeal from an
                                  order denying a motion to hold counsel in contempt and directing counsel to
                                  resend portions of case file in a criminal matter, this court lacks jurisdiction
                                  to consider these appeals. Castillo v. State, 106 Nev. 349, 352, 792 P.2d
SUPFIEPAE COUPT
         OF
      NEVADA


0:41 I947A    AD.
                                                                                                21- o
                                                                                                                     r
        !         .4t....;•;;;;
                     1133, 1135 (1990) (explaining that court has jurisdiction only when statute
                     or court rule provides for appeal). Accordingly, this court
                                 ORDERS these appeals dismissed.'




                                                               t, ea 4 _tt   ,J.
                                              Hardesty


                                                 J.                                          J.
                     Stiglich                                      Herndon




                     cc:   Michael Luis Cota
                           Attorney General/Carson City
                           Douglas County District Attorney/Minden
                           John Malone
                           Douglas County Clerk




                           'Given this order, this court takes no action on the pro se letters filed
                     on January 3, 2022.

                           This court anticipates that counsel will promptly provide appellant
                     with any portions of the case file that appellant claims to be missing, if
                     counsel has not done so already.

SUPREME COURT
      OF
    NEVADA                                                 2
Ith 1947A Gra*




             •   _